Case: 11-15977    Date Filed: 02/28/2013   Page: 1 of 4

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 11-15977
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:08-cr-00012-BAE-GRS-8


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

SEAN ROBERSON,

                                                              Defendant-Appellant,

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                (February 28, 2013)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Appellant Sean Roberson appeals his 78-month sentence, which the district

court imposed after he pled guilty to one count of conspiracy with intent to
               Case: 11-15977     Date Filed: 02/28/2013     Page: 2 of 4

distribute, and to distribute, a quantity of cocaine base, and a quantity of cocaine

hydrochloride, 21 U.S.C. § 846. On appeal, Roberson argues that the district court

erred in calculating the drug quantity attributed to him for sentencing purposes.

Roberson also argues that his above-guideline sentence was unreasonable where

the district court imposed an upward variance.

      We review a district court’s findings of drug quantity for clear error. United

States v. Smith, 240 F.3d 927, 930-31 (11th Cir. 2001).      When the drug amount

that is seized does not reflect the scale of the offense, the district court must

approximate the drug quantity. United States v. Frazier, 89 F.3d 1501, 1506 (11th

Cir. 1996). In estimating the drug quantity attributable to the defendant, the court

may rely on evidence demonstrating the average frequency and amount of a

defendant’s drug sales over a given period of time. Id. This determination may be

based on fair, accurate, and conservative estimates of drug quantity attributable to

a defendant but it “cannot be based on calculations of drug quantities that are

merely speculative.” United States v. Zapata, 139 F.3d 1355, 1359 (11th Cir.

1998).

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597,

169 L. Ed.2d 445 (2007). In determining substantive reasonableness, we examine

the totality of the circumstances, including an evaluation of whether the statutory


                                            2
               Case: 11-15977     Date Filed: 02/28/2013    Page: 3 of 4

factors in § 3553(a) support the sentence. United States v. Gonzalez, 550 F.3d

1319, 1324 (11th Cir. 2008). The district court is required to impose a sentence

that is sufficient, but not greater than necessary to comply with the purposes listed

in 18 U.S.C. § 3553(a)(2) including the need to deter criminal conduct and protect

the public from the defendant's future criminal conduct. The court must also

consider the nature and circumstances of the offense and the history and

characteristics of the defendant. 18 U.S.C. § 3553(a)(1). The reasonableness of a

sentence may also be indicated when the sentence imposed was well below the

statutory maximum sentence. See Gonzalez, 550 F.3d at 1324. When the district

court imposes a variance, it should explain with sufficient justification why the

variance is appropriate. United States v. Shaw, 560 F.3d 1230, 1238 (11th Cir.

2009). “The justification must be compelling enough to support the degree of the

variance and complete enough to allow for meaningful appellate review.”

Id.(internal quotation marks omitted). We will vacate the sentence because of a

variance “only if we are left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences.” Id.

(internal quotation marks omitted).

      We conclude from the record that the district court did not clearly err in its

determination of the drug quantity attributable to Roberson for sentencing purposes


                                           3
              Case: 11-15977     Date Filed: 02/28/2013    Page: 4 of 4

because its calculation was based on evidence related to the frequency of the drug

sales and the amount of drugs sold to Roberson, and it was a fair and conservative

estimate. See Frazier, 89 F.3d at 1506; Zapata, 139 F.3d at 1359.         Furthermore,

the district court did not abuse its discretion in imposing a variance because the

variance was justified by Roberson’s extensive criminal history, the failure of

previous sentences to deter him, and the need to protect the public from his drug

addiction and criminal conduct. Accordingly, we affirm Roberson’s sentence.

      AFFIRMED.




                                          4